WARRANT


THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A "NO-ACTION" LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.




Somerset International Group, Inc.


WARRANT NO. September 2008 101


Dated: September 8, 2008




Somerset International Group, Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), hereby certifies that, for value received
from Dutchess Private Equities Fund, Ltd., a Cayman Island exempted company (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company up to a total of  nine hundred thousand (900,000) shares of the
common stock, $0.001 par value per share (the “Common Stock”), of the Company
(the “Warrant Shares”), at an exercise price equal to 1/1000 US dollars ($.001)
per share (the “Exercise Price”).  This Warrant may be exercised on a cashless
basis anytime after issuance through and including the fifth (5th) anniversary
of its original issuance as noted above (the “Expiration Date”), subject to the
following terms and conditions:


1.           Registration of Warrant.  The Company shall, from time to time and
whenever requested by the Holder, register this Warrant in conformity with
records to be maintained by the Company for such purpose (the “Warrant
Register”) in the name of the Holder.  The Company shall treat the registered
Holder of this Warrant as the absolute owner hereof for any and all purposes,
including the exercise hereof or any distribution to the Holder, and the Company
shall not be affected by notice to the contrary.


2.           Registration of Transfers and Exchanges.
 
 
_______   /s/ JXA
  DHL          JXA
 
 
 

--------------------------------------------------------------------------------

 
 

 
 (a)                                           The Company or the transfer agent
shall enter or record the transfer of all or any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant to the Company at the office
specified herein or pursuant to Section 11 hereof.  Upon any such registration
or transfer, a new warrant to purchase Common Stock, in substantially the form
of this Warrant (any such new warrant hereinafter referred to as a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance of such transferee of all of the rights and obligations of a holder
of a Warrant.


(b)           This Warrant is exchangeable, upon the surrender hereof by the
Holder to the office of the Company specified herein or pursuant to Section 3(b)
hereof for one or more New Warrants, evidencing in the aggregate the right to
purchase the number of Warrant Shares which may then be purchased
hereunder.  Any such New Warrant shall  be dated as of the date of such
exchange.


3.           Duration and Exercise of Warrants.


(a)           This Warrant shall be exercisable by the registered Holder on any
business day before 5:00 P.M., Boston time, at any time and from time to time on
or after the date hereof to and including the Expiration Date.  At 5:00 P.M.,
Boston time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value.  Prior to the Expiration
Date, the Company may not call or otherwise redeem this Warrant without the
prior written consent of the Holder, which consent shall be given or withheld at
the sole and absolute discretion of the Holder.


(b)           Subject to Section 2(b), Section 6 and Section 10 hereof, upon:
(x) surrender of this Warrant, together with the Form of Election to Purchase
attached hereto duly completed and signed, to the Company at its address for
notice set forth in Section 11 hereof; and (y) payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, in the manner provided hereunder, all as specified by the Holder in
the Form of Election to Purchase, the Company shall promptly (but in no event
later than five (5) business days after the Date of Exercise (as defined below))
issue or cause to be issued and cause to be delivered to the Holder in such
name(s) as the Holder may designate, a certificate for the Warrant Shares
issuable upon such exercise and free of restrictive legends unless (i) a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective or the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144(k) promulgated under the Securities Act then the Warrant Shares will bear a
Securities Act restrictive legend, or (ii) this Warrant shall have been issued
pursuant to a written agreement between the original Holder and the Company, as
required by such agreement.  Any person so designated by the Holder to receive
Warrant Shares shall be deemed to have become holder of record of such Warrant
Shares as of the Date of Exercise of this Warrant.  A “Date of Exercise” means
the date on which the Company shall have received (I) this Warrant (or any New
Warrant, as applicable), together with the Form of Election to Purchase attached
hereto (or attached to such New Warrant) appropriately completed and duly
signed; and (II) payment of the Exercise Price for the number of Warrant Shares
so indicated by the holder hereof to be purchased.
 
 
_______   /s/ JXA
  DHL          JXA
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           This Warrant shall be exercisable in its entirety or, from time to
time, for a portion of the number of Warrant Shares.  If less than all of the
Warrant Shares which may be purchased under this Warrant are exercised at any
time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which no exercise has been evidenced by this Warrant.  In the event the
Common Stock representing the Warrant Shares is not delivered per the written
instructions of the Holder within five (5) business days after the Notice of
Election and Warrant is received by the Company (the “Delivery Date”), then the
Company shall pay to Holder in cash two percent (2.0%) of the dollar value of
the Warrant Shares to be issued per each day after the Delivery Date that the
Warrant Shares are not delivered.  The Company acknowledges that its failure to
deliver the Warrant Shares by the Delivery Date will cause the Holder to suffer
damages in an amount that will be difficult to ascertain.  Accordingly, the
parties hereto agree that it is appropriate to include in this Warrant this
provision for liquidated damages.  The parties hereto acknowledge and agree that
the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and therefore agree that the
form and amount of such liquidated damages are reasonable and will not
constitute a penalty.  Notwithstanding the foregoing, the payment of liquidated
damages shall not relieve the Company from its obligations to deliver the Common
Stock pursuant to the terms of this Warrant.  The Company shall make any
payments incurred under this Section 3 in immediately available funds within
five (5) business days from the date of issuance of the applicable Warrant
Shares.  Nothing herein shall limit Holder’s right to pursue actual damages or
cancel the Notice of Election for the Company’s failure to issue and deliver
Common Stock to the Holder within seven (7) business days following the Delivery
Date.


4.           Registration Rights.  During the term of this Warrant, the Company
agrees to use its best efforts to file a registration statement with the SEC
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder on or before April 16, 2007 (unless the Warrant Shares
are otherwise freely transferable without volume restrictions pursuant to Rule
144(k) or Rule 144A promulgated under the Securities Act). The registration
rights granted to the Holder pursuant to this Section shall continue until all
of the Holder's Warrant Shares have been sold in accordance with an effective
registration statement or upon the Expiration Date, or as otherwise provided in
the Debenture Registration Rights Agreement entered into between the Company and
the original Holder as of the original issuance date hereof.  The Company will
pay all registration expenses in connection therewith.
 
 
_______   /s/ JXA
  DHL          JXA
 
 
3

--------------------------------------------------------------------------------

 

 
5.      Payment of Taxes.  Upon the exercise of this Warrant, the Company will
pay all documentary stamp taxes attributable to the issuance of Warrant Shares;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.


6.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it.  Applicants for a New Warrant under such
circumstances shall comply with such other reasonable regulations and procedures
and pay such other reasonable charges as the Company may prescribe.


7.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued Common Stock, solely for the purpose of enabling it to issue
Warrant Shares upon exercise of this Warrant as herein provided, the number of
Warrant Shares which are then issuable and deliverable upon the exercise of this
entire Warrant, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holder (taking into account the
adjustments and restrictions of Section 8 hereof).  The Company covenants that
all Warrant Shares that shall be so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  If the Company does not have a sufficient amount of Common Stock
authorized to reserve for the Warrant Shares, it shall, as soon as reasonably
practicable, use its best efforts to increase the number of its authorized
shares such that the Company will have a sufficient amount of Common Stock
authorized to reserve for the Warrant Shares.


8.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 8.  Upon each such adjustment of the
Exercise Price pursuant to this Section 8, the Holder shall thereafter but prior
to the Expiration Date be entitled to purchase, at the Exercise Price resulting
from such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.


(a)           An adjustment shall be made, if the Company, at any time while
this Warrant is outstanding (i) pays a stock dividend (except scheduled
dividends paid on outstanding preferred stock as of the date hereof which
contain a stated dividend rate) or otherwise make distribution(s) on shares of
its Common Stock or on any other class of capital stock and not the Common Stock
payable in shares of Common Stock; (ii) subdivides outstanding shares of Common
Stock into a larger number of shares; or (iii) combines outstanding shares of
Common Stock into a smaller number of shares.  If either (i), (ii) or (iii)
above occurs, the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock (excluding treasury shares, if any)
outstanding after such event.  
 
_______   /s/ JXA
  DHL          JXA
 
 
4

--------------------------------------------------------------------------------

 
 
 
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination, and shall apply to
successive subdivisions and combinations.


(b)           In case of any reclassification of the Common Stock, any
consolidation or merger of the Company with or into another entity, the sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange pursuant to which the Common Stock is converted into
other securities, cash or property, then the Holder shall have the right
thereafter to exercise this Warrant only into the shares of stock and other
securities and property receivable upon or deemed to be held by holders of
Common Stock following such reclassification, consolidation, merger, sale,
transfer or share exchange, and the Holder shall be entitled upon such event to
receive such amount of securities or property equal to the amount of Warrant
Shares such Holder would have been entitled to had such Holder exercised this
Warrant immediately prior to such reclassification, consolidation, merger, sale,
transfer or share exchange.  The terms of any such consolidation, merger, sale,
transfer or share exchange shall include such terms so as to continue to give to
the Holder the right to receive the securities or property set forth in this
Section 8(b) upon any exercise following any such reclassification,
consolidation, merger, sale, transfer or share exchange.


 (c)                                            At any time while this Warrant
is outstanding, if the Company distributes to all holders of Common Stock (and
not to holders of this Warrant) evidence of its indebtedness or assets or rights
or warrants to subscribe for or purchase any security (excluding those referred
to in Section 8(a), Section 8(b) and Section 8(d) hereof), then in each such
case the Exercise Price shall be determined by multiplying the Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the Exercise Price determined as of the record date
mentioned above, and of which the numerator shall be such Exercise Price on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to one
outstanding share of Common Stock as determined by the Company's independent
certified public accountants that regularly examines the financial statements of
the Company (the “Appraiser”).
 
 
 
_______   /s/ JXA
  DHL          JXA
 
 
5

--------------------------------------------------------------------------------

 

 
(d)           If, at any time while this Warrant is outstanding, the Company
shall issue or cause to be issued rights or warrants to acquire or otherwise
sell or distribute shares of Common Stock for a consideration per share less
than the lower of the Exercise Price then in effect and the then fair market
value of the Common Stock, then, forthwith upon such issue or sale, the Exercise
Price shall be reduced to the price (calculated to the nearest one hundredth of
a cent) determined by multiplying the Exercise Price in effect immediately prior
thereto by a fraction, the numerator of which shall be the sum of (i) the number
of shares of Common Stock outstanding immediately prior to such issuance, and
(ii) the number of shares of Common Stock which the aggregate consideration
received (or to be received, assuming exercise or conversion in full of such
rights, warrants and convertible securities) for the issuance of such additional
shares of Common Stock would purchase at the Exercise Price, and the denominator
of which shall be the sum of the number of shares of Common Stock outstanding
immediately after the issuance of such additional shares.  Such adjustment shall
be made successively whenever such an issuance is made.


(e)           For the purposes of this Section 8, the following clauses shall
also be applicable:


(i)  Record Date.  In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.


(ii)  Treasury Shares.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.


 (f)                                           All calculations under this
Section 8 shall be made to the nearest cent or the nearest 1/100th of a share,
as the case may be.


(g)           Whenever the Exercise Price is adjusted pursuant to Section 8(c)
hereof, the Holder, after receipt of the determination by the Appraiser, shall
have the right to select an additional appraiser (which shall be a nationally
recognized accounting firm), in which case the adjustment shall be equal to the
average of the adjustments recommended by each of the Appraiser and such
additional appraiser appointed under this Section 8(g).  The Holder shall
promptly mail or cause to be mailed to the Company, a notice setting forth the
Exercise Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.  Such adjustment shall become effective
immediately after the record date mentioned above, if:


(i)           the Company shall declare a dividend (or any other distribution)
on its Common Stock;
(ii)           the Company shall declare a special nonrecurring cash dividend on
or a redemption of its Common Stock;
 
_______   /s/ JXA
  DHL          JXA
 
 
 
6

--------------------------------------------------------------------------------

 

 
(iii)           the Company shall authorize the granting to all holders of the
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights;


(iv)           the approval of any stockholders of the Company shall be required
in connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or


(v)           the Company shall authorize the voluntary dissolution, liquidation
or winding up of the affairs of the Company, then the Company shall cause to be
mailed to the Holder at their last addresses as they shall appear upon the
Warrant Register, at least thirty (30) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined, or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.


9.           Payment of Exercise Price.  The Holder, at its sole election, may
pay the Exercise Price in one of the following manners:


(a)           Cash Exercise.  The Holder shall deliver immediately available
funds; or
(b)           Cashless Exercise. If at any time after one year from the date of
issuance of this Warrant there is no effective Registration Statement
registering the resale of the Warrant Shares by the Holder at such time, this
Warrant may also be exercised at such time by means of a cashless exercise.  In
such event, the Holder shall surrender this Warrant to the Company, together
with a notice of cashless exercise, and the Company shall issue to the Holder
the number of Warrant Shares determined as follows:


X = Y (A-B)/A
 
 
_______   /s/ JXA
  DHL          JXA
 
 
7

--------------------------------------------------------------------------------

 
 
 

 
where:
X = the number of Warrant Shares to be issuedto the Holder.


Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.


A = the average closing bid price of the Common Stock for the five (5) trading
days immediately prior to the Date of Exercise.


B = the Exercise Price.


For purposes of Rule 144 of the Securities Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have been commenced, on the issue date.


(c)           Notwithstanding anything in this Warrant to the contrary, the
Holder is limited in the amount of this Warrant it may exercise.  In no event
shall the Holder be entitled to exercise any amount of this Warrant in excess of
that amount upon exercise of which the sum of (1) the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
by the Holder, and (2) the number of Warrant Shares issuable upon the exercise
of any Warrants then owned by Holder, would result in beneficial ownership by
the Holder of more than four and ninety-nine one hundredths percent (4.99%) of
the outstanding shares of Common Stock of the Company, as determined in
accordance with Rule13d-1(j) of the Exchange Act.  Furthermore, the Company
shall not process any exercise that would result in beneficial ownership by the
Holder of more than four and ninety-nine one hundredths percent (4.99%) of the
outstanding shares of Common Stock of the Company.


10.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  The number of full Warrant Shares which shall be issuable upon the
exercise of this Warrant shall be computed on the basis of the aggregate number
of Warrant Shares purchasable on exercise of this Warrant so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 10,
be issuable on the exercise of this Warrant, the Company shall pay an amount in
cash equal to the Exercise Price multiplied by such fraction.
 
 
_______   /s/ JXA
  DHL          JXA
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
11.           Notices.  Any and all notices or other communications or
deliveries hereunder shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:00 p.m. Boston time on a business day, (ii) the business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:00 p.m. Boston time on any date and earlier than 11:59 p.m. Boston time on
such date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
communications shall be:


If to the Company:              Somerset International Group, Inc.
90 Washington Valley Road
Bedminster, NJ  07921
Telephone: (908) 719-8909
Facsimile:  (908) 953-0797






If to the Holder:                   Dutchess Capital Management, LLC
50 Commonwealth Ave, Suite 2
Boston, MA  02116
Attention: Douglas Leighton
Telephone: (617) 301-4700
Facsimile: (617) 249-0947


12.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon thirty (30) days notice to the Holder, the Company may
appoint a new warrant agent.  Any corporation into which the Company or any new
warrant agent may be merged or any corporation resulting from any consolidation
to which the Company or any new warrant agent shall be a party or any
corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further action.  Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder's last address as shown on the Warrant Register.


13.           Miscellaneous.


(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto.  This Warrant may be amended only in writing signed by the
Company and the Holder.


(b)           Nothing in this Warrant shall be construed to give to any person
or corporation other than the Company and the Holder any legal or equitable
right, remedy or cause under this Warrant.  This Warrant shall inure to the sole
and exclusive benefit of the Company and the Holder.
 
_______   /s/ JXA
  DHL          JXA
 
 
9

--------------------------------------------------------------------------------

 
 

 
 (c)                      This Warrant shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to the principles of conflicts of law thereof.


(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.


(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


(f)           The Company hereby represent and warrants to the Holder that: (i)
it is voluntarily issuing this Warrant of its own freewill, (ii) it is not
issuing this Warrant under economic duress, (iii) the terms of this Warrant are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Warrant, advise the Company with
respect to this Warrant, and represent the Company in connection with its
issuance of this Warrant.


(g)           Any capitalized term used but not defined in this Warrant shall
have the meaning ascribed to it in the Transaction Documents (as such term is
defined in that certain Debenture Registration Rights Agreement, of even date
herewith,  by and between the Company and the Holder).


(h)           This Warrant may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Warrant.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(i)           This Warrant and the obligations of the Company hereunder shall
not be assignable by the Company.


(j)           Notwithstanding anything in this Warrant to the contrary, the
parties hereto hereby acknowledge and agree to the following: (i) the Holder
makes no representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
Party shall have executed a written agreement regarding the confidentiality and
use of such information; and (iv) the Company understands and confirms that the
Holder will be relying on the acknowledgements set forth in clauses (i) through
(iii) above if the Holder effects any transactions in the securities of the
Company.
 
_______   /s/ JXA
  DHL          JXA
 
 
10

--------------------------------------------------------------------------------

 
 
 
14.  Disputes Under This Agreement.


All disputes arising under this Warrant shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
principles of conflict of laws.  The parties hereto will submit all disputes
arising under this Agreement to arbitration in Boston, Massachusetts before a
single arbitrator of the American Arbitration Association (the “AAA”).  The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts.  No
party hereto will challenge the jurisdiction or venue provisions provided in
this Section 14.  Nothing in this Section 14 shall limit the Holder's right to
obtain an injunction for a breach of this Agreement from a court of law. Any
injunction obtained shall remain in full force and effect until the arbitrator,
as set forth in this Section 14 fully adjudicates the dispute.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
_______   /s/ JXA
  DHL          JXA
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
 

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.




SOMERSET INTERNATIONAL GROUP, INC.


By   /s/  John X. Adiletta                    
Name: John X. Adiletta
Title: Chief Executive Officer




DUTCHESS PRIVATE EQUITIES FUND, LTD.




By: __________________________________
Name: Douglas H. Leighton
Title: Director
 
 
 
_______   /s/ JXA
  DHL          JXA
 
 
12

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A


FORM OF ELECTION TO PURCHASE


Somerset International Group, Inc.


Re: Intention to Exercise Right to Purchase Shares of Common Stock Under the
Warrant


Gentlemen:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _________________shares of
Common Stock, $0.001 par value per share, of Somerset International Group, Inc.
and, if such Holder is not utilizing the cashless exercise provisions set forth
in the Warrant, encloses herewith $________ in cash, certified or official bank
check(s), which sum represents the aggregate Exercise Price for the number of
shares of Common Stock to which this Form of Election to Purchase relates,
together with any applicable taxes payable by the undersigned pursuant to the
Warrant.  Any capitalized terms used but not defined in this Form of Election to
Purchase shall have the meaning ascribed to them in the accompanying Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:



--------------------------------------------------------------------------------

(Please insert SS# or FEIN #)
 
 

--------------------------------------------------------------------------------

(Please print name and address)


If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:
 
 

--------------------------------------------------------------------------------

(Please print name and address)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






Dated: _____________,
_____                                                                                     Name
of Holder:


Signed:    ________________________________________
Print Name:  ________________________________________
Title:        ________________________________________


(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
13
 
 
 